Citation Nr: 1328537	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  06-29 654	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California

THE ISSUES

1.  Entitlement to service connection for intervertebral 
disc syndrome (IVDS) of the lumbar spine.  

2.  Entitlement to service connection for IVDS of the 
cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to 
October 2003.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 rating decision in which the RO, inter 
alia, denied service connection for cervical and lumbar 
IVDS.  In April 2005, the Veteran filed a notice of 
disagreement (NOD). A statement of the case (SOC) was issued 
in August 2006, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals 
in September 2006.  

In September 2010, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.   

At the time of the Board hearing, the Veteran submitted 
additional lay evidence, in the form of a written statement 
from his mother and father, directly to the Board, along 
with a waiver of initial RO consideration of the evidence.  
See 38 C.F.R. §§ 20.800, 20.1304, 20.1304 (2012).  
Thereafter, in September 2010, the Veteran's representative 
submitted additional medical evidence directly to the Board, 
along with a waiver of initial RO consideration of the 
evidence.  

In June 2011, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC), in Washington, 
DC, for further action, to include additional development of 
the evidence.  After completing the requested development, 
the AMC continued to deny the claims (as reflected in a 
March 2012 supplemental SOC (SSOC)) and returned these 
matters to the Board for further appellate consideration. 

The case was again remanded in August 2012 to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
further action, to include additional development of the 
evidence and diagnostic clarification.  After completing the 
requested development, the AMC continued to deny the claims 
(as reflected in an April 2013 SSOC and returned these 
matters to the Board for further appellate consideration.  

As a final preliminary matter, the Board notes that, in 
addition to the paper claims file, there is a paperless, 
electronic (Virtual VA) claims folder associated with the 
Veteran's claims.  

For the reasons discussed below, the Board finds that the 
claims on appeal must, again, be remanded to the RO, via the 
AMC, for further development. VA will notify the Veteran 
when further action, on his part, is required. 


REMAND

Unfortunately, the Board's review of the claims files 
reveals that further RO action in this appeal is warranted, 
even though it will, regrettably, further delay an appellate 
decision on these matters.

As noted in the Board's June 2011 and August 2012 remands, 
the Veteran contends that he developed back and neck 
problems when, during his service in Iraq, he was helping to 
tie up antennas and one of the antenna guidelines snapped, 
hitting him in the back and the head, knocking him to the 
ground.  The Board acknowledged that there was no 
documentation of this injury in the service treatment 
records (STRs).  It was also noted that he testified that, 
in Iraq, he had to carry antennas that were between 80 and 
90 pounds when setting up communication equipment in 
different locations, which involved a lot of carrying, 
lifting, and long walks.  

Also, the Board had noted that the record contained lay 
statements from the Veteran and his parents indicating that 
he experienced neck and back problems upon his return from 
Iraq which were credible in light of the Veteran's specialty 
during service (i.e., Multi Channel Equipment Operator).  
Upon a closer reading, the September 2006 joint statement 
from his parents reported that he had back pain but does not 
report that the Veteran had an inservice back injury or 
chronic neck or back pain since service.  Also, statements 
from a friend and the Veteran's sister make no mention of 
neck or back pain.  

Initially, it is noted that the comment in the prior Board 
remands that the lay statements in this case were credible 
was an assumption made solely for the purpose of determining 
whether a VA examination to obtain medical etiology opinions 
should be accomplished.   The ultimate determination of the 
credibility of any lay evidence is made at the time of a 
decision on the merits.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4)(i) (2012).  Furthermore, once VA undertakes 
the effort to provide an examination when developing a 
service connection claim, even if not statutorily obligated 
to do so, it must provide one that is adequate for purposes 
of the determination being made.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

The STRs include an April 2003 post-deployment Wellness 
Support Services Element questionnaire in April 2003 in 
which the Veteran reported not having back pain.  In August 
2003 it was reported that the Veteran had bronchitis and 
left upper extremity weakness.  However, the August 2003 
separation examination was negative and in an adjunct 
medical history questionnaire the Veteran reported not 
having recurrent back pain or any back problem and not 
having numbness or tingling.  

On the other hand, in the Veteran's original September 2004 
VA claim for compensation he reported having had neck pain 
from 2001 to 2003 and back pain from 2002 to 2003.  

During an official (QTC) examination in October 2004, about 
one year after service discharge, the Veteran related the 
onset of neck and back pain in 2000, with neck pain 
radiating down the left arm and back pain radiating down the 
left leg.  On examination there was no cervical muscle 
spasm, weakness or tenderness but there was lumbar 
tenderness and mild to moderate paravertebral muscle spasm, 
and straight leg raising was positive on the right.  There 
was decreased sensation in the approximate dermatomes of C6 
and C7 in the right upper extremity and the approximate 
dermatomes of L4 and L5 in the right lower extremity.  
Spinal X-rays revealed no significant findings.  The 
pertinent diagnoses were cervical radiculopathy, IVDS, C6 
and C7 nerve roots; and lumbar radiculopathy, IVDS, L4 and 
L5 nerve roots.  There was no opinion as to whether the IVDS 
of the neck and lumbar spinal segments were of service onset 
or otherwise related to military service.

VA outpatient treatment (VAOPT) treatment records in 2005 
reflect complaints of neck and back pain.  In August 2006 
the Veteran again complained of shoulder and back pain, and 
reported having had to carry heavy equipment and a back 
injury during service but it was also reported that he 
stated that "both conditions [had] started after the 
service."  

In part, the 2011 Board remand was for the purpose of 
obtaining treatment records from October 2003 to October 
2004 of Dr. M., a massage therapist, whom the Veteran 
reported having seen in the immediate postservice years, 
because he reportedly was unaware that he could seek VA 
treatment.  In a July 2011 letter he was requested to 
execute and return the necessary authorization or release 
form.  However, he never responded.  

It is emphasized, for the Veteran's understanding, that such 
records may play a vital role in the adjudication of his 
claims.  Thus, he should again be requested to execute and 
return the needed release or authorizations forms to obtain 
such records.  

After the June 2011 Board remand, a September 2011 VA 
examination by a physician's assistant (P.A.) yielded 
assessments of subjective complaints of neck pain and 
lumbago with normal range of motion and normal neurological 
evaluation, without radiographic evidence of any pathology.  
Finding no clinical pathology of the neck or low back, the 
P.A. opined that neither of the claimed condition was at 
least as likely as not related to military service.  That 
opinion was based upon a lack of evidence of complaints, 
treatment, or diagnosis for any neck/back pain or injury 
during service, an April 2003 Wellness Support Services 
Element denying any history of back pain, and a May 2003 
Post Deployment Health Care Assessment in which the Veteran 
stated his health was "good."  The 2011 physician's 
assistant reported that the 2004 QTC examiner "did not state 
that the [V]eteran's diagnosed intervertebral disc syndrome 
. . . was due to his active military service."  

In the August 2012 remand, the Board noted that the 
September 2011 VA examiner did not discuss-and, in fact, 
seemed to have (1) disregarded-the October 2004 QTC 
examination clinical findings and conclusions, to include 
diagnosis of lumbar and cervical intervertebral disc 
syndrome and radiculopathy; (2) relied, inter alia, on the 
absence of a positive opinion in the October 2004 QTC 
examination report as support for finding that neither 
claimed disability is related to service; and (3) did not 
address the lay evidence of an in-service injury with post-
service symptoms or lay evidence regarding the Veteran's 
duties during service.  Moreover, the Board observed that 
the absence of an opinion in the 2004 QTC examination report 
was not the equivalent to a negative opinion.  

Thus, the Board remanded these matters in August 2012 for 
another examination and opinion.  It was requested that the 
examiner discuss whether the Veteran now had current 
disabilities of the cervical and lumbar spine and, in doing 
so, consideration was to be given to the findings of the 
2004 QTC examination.  Also, the examiner was to consider 
lay assertions as to the occurrence of an in-service injury 
with continued back and neck pain since service, and to also 
discuss the impact of the Veteran's duties in Iraq, such as 
carrying equipment weighing approximately 80 to 90 pounds.  

The requested VA examinations were conducted in November 
2012, at which time the claim files were reviewed.  The 
examiner, another physicians assistant, related the 
Veteran's history of an in-service injury in the field 
sometime between May and June 2003 during a sand storm and 
that he was unable to seek medical attention until 1 1/2 
months later and when he was evaluated, he was given Motrin, 
and returned to duty, but no X-rays were taken.   The 
examiner reported that the Veteran did not have IVDS or 
signs of radiculopathy of the cervical or lumbar spinal 
segments, and further that because 1 1/2 months after the in-
service injury he was evaluated and released to full duty 
that it could be assumed that the injury was not severe or 
permanently disabling.  While VA treatment records revealed 
numerous consults for bilateral knee complaint, the first 
consult to address the back was not until August 2006 and 
one for his neck was in September 2006.  

Thereafter, the claims file was forwarded to a VA medical 
doctor for review and opinion.  After reviewing the claims 
file, the VA physician opined, in March and April 2013, that 
cervical and lumbar spine X-rays in 2011 were normal and 
there was no low back or cervical spine diagnosis.  The 
rationale for the opinion rendered in 2011 was repeated , 
and it was agreed that the in-service injury was self-
limiting in nature as confirmed by the Veteran's not having 
sought medical care until 2006, three years after service 
discharge.  

However, the VA physician rendering the opinions in 2013 
made no mention of the diagnoses of cervical and lumbar IVDS 
and radiculopathy at the time of the 2004 QTC examination.  
Also, while it is true that X-rays have not confirmed any 
spinal pathology, the fact remains that clinical findings at 
the 2004 QTC examination of muscle spasm and decreased 
sensation seem to support the diagnoses of IVDS made at that 
time; this fact has not been addressed in the subsequent VA 
examinations or opinions.  The Board points out that the 
requirement that a claimant have a current disability before 
being granted service connection is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even though the disability may have resolved by 
the time VA adjudicates the claim.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007). 

Accordingly, the Board finds that, unfortunately, the 
medical evidence of record is still inadequate to resolve 
the claims remanding on appeal, and that a remand for 
additional examination and opinion is warranted.  

The Board further notes that the record appears to raise an 
alternative theory of entitlement that should also be 
addressed by the examiner.  The Veteran is service-connected 
for degenerative changes of the meniscus of the left knee, 
without a tear, rated 10 percent disabling; and 
patellofemoral syndrome of the right knee, also rated 10 
percent disabling.  In the June 2013 Post-Remand Brief, 
contained in the paperless, electronic (Virtual VA) claims 
folder, the Veteran's service representative cites 38 C.F.R. 
§ 3.310(a) and (b), which authorizes service connection for 
disability resulting from causation or aggravation by 
service-connected disability(ies). 

Neither the Veteran nor his representative has explicitly 
argued that the Veteran's service-connected knee 
disabilities either caused or aggravated the claimed 
cervical and lumbar spinal disorders.  Nevertheless, all 
pleading must be liberally interpreted in favor of a 
potential theory of entitlement.  Even if the appellant is 
represented, the Board is still obligated to look for issues 
raised by the evidence even though not specifically argued.  
Robinson v. Peake, 21 Vet. App. 545, 552-53 (2008); aff'd 
sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  The requirement of sympathetic reading of pleadings 
"requires [VA] to fill in omissions and gaps" as to 
potential theories of entitlement.  Acciola v. Peake, 22 
Vet. App. 320, 326-27 (2008).  

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician at a VA medical 
facility, to obtain the medical findings and opinions needed 
to resolve these claims.  The Veteran is, again, advised 
that failure to report to the examination scheduled in 
connection with these claims may well result in denial of 
the claims.  See 38 C.F.R. § 3.655 (2012).

Prior to arranging for further examination of the Veteran, 
to ensure that all due process requirements are met, and 
that the record is complete, the RO/AMC should give the 
appellant another opportunity to provide information and/or 
evidence pertinent to the matters remaining on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

Thereafter, the RO/AMC should attempt to obtain any 
additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2012). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2012).  However, identification of specific 
actions requested on remand does not relieve the RO or AMC 
of the responsibility to ensure full compliance with the 
duties imposed by the VCAA.  Hence, in addition to the 
actions requested above, the RO/AMC should also undertake 
any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  As indicated above, in adjudicating 
each claim, the RO/AMC should consider both direct and 
secondary service connection theories of entitlement.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  Specifically request 
that the Veteran furnish, or furnish 
appropriate authorization to obtain, any 
pertinent records from the Veteran's 
message therapist, Dr. M., dated between 
October 2003 and October 2004.  

Clearly explain to the Veteran that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the Veteran responds, assist him in 
obtaining any additional evidence 
identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, 
arrange for the Veteran to undergo VA 
spine examination, by an appropriate 
physician, at a VA medical facility. 

The entire claims file, to include a 
complete copy of this REMAND (and copies 
of all pertinent records from Voirtual VA 
if the examiner does not have access) must 
be made available to the physician 
designated to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include X-
rays) should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail. 

As regards the cervical spine, and the 
lumbar spine, for each, the physician 
should clearly indicate all 
disability(ies) deemed to currently exist, 
or to have validly existed but resolved at 
point since the filing of the September 
2004 claim-to include IVDS with 
radiculopathy (previously diagnosed). 

In discussing whether any lumbar and 
cervical disability(ies) exist(s/ed), the 
physician must consider and discuss the 
diagnoses and findings of the October 2004 
QTC examiner-to include findings of 
paravertebral muscle spasm and decreased 
sensation in the right upper and right 
lower extremities.  

Then, with respect to each such diagnosed 
disability, the examiner should provide an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability had its onset in or is 
otherwise medically related to service.  
In rendering this opinion, the physician 
should consider and discuss the Veteran's 
reported in-service injury with continued 
back and neck pain since service.  The 
physician should also consider and discuss 
the impact of the Veteran's reported 
injury and his duties carrying heavy 
equipment during service. 

Also for each diagnosed disability, an 
opinion must be rendered as to whether it 
is at least as likely as not that the 
disability was caused or is aggravated  
(i.e., worsened beyond natural 
progression) by either or both of the 
Veteran's service-connected knee 
disability(ies).  If aggravation is found, 
the physician should attempt to quantify 
the additional disability resulting from 
aggravation. 

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, obtain and 
associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination sent to him by the pertinent 
VA medical facility. 

5.  To help avoid future remand, ensure 
that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
adjudicate the claims for service 
connection remaining on appeal in light of 
all pertinent evidence (to particularly 
include all that added to the record since 
the last adjudication), and legal 
authority (to include that governing both 
direct and secondary service connection 
theories of entitlement). 

7.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate SSOC 
that includes citation to and discussion 
of additional legal authority considered-
to include 38 C.F.R. § 3.310-along with 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims files are returned to 
the Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish a further adjudication; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2012). 

